Exhibit 10.56
FIRST AMENDMENT TO AQUA AMERICA, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR NICHOLAS DEBENEDICTIS
(As Amended and Restated Effective January 1, 2008)
WHEREAS, Aqua America, Inc. (the “Company”) maintains the Aqua America, Inc.
Supplemental Executive Retirement Plan for Nicholas DeBenedictis (the “Plan”);
and
WHEREAS, the Company desires to amend the Plan to increase the benefit payable
to a Surviving Spouse;
NOW, THEREFORE, effective as of the date set forth below, Section 1.19 of the
Plan is hereby amended to read as follows:
1.19 “Surviving Spouse Benefit” means the survivor annuity payable to the
Surviving Spouse determined as if the Participant had retired on the later of
the day prior to his death or on the date of his earliest retirement age (having
survived to such date), with an immediate joint and 75% survivor annuity. A
Surviving Spouse Benefit shall be determined in the form of a single life
annuity (based on such 75% survivor annuity) for the life of the Surviving
Spouse commencing on the later of the Participant’s date of death or earliest
retirement age. Earliest retirement age shall have the same meaning as under the
Retirement Plan.
IN WITNESS WHEREOF, Aqua America, Inc. has caused this Amendment to be duly
executed, under seal, this 10th day of December, 2009.

              AQUA AMERICA, INC.
 
       
Maria Gordiany
  By:   Roy H. Stahl
 
       
Assistant Secretary
      Chief Administrative Officer,
General Counsel and Secretary

[Corporate Seal]

 

 